Citation Nr: 1043968	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  03-26 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
to include as secondary to service-connected pes cavus.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected pes 
cavus.

3.  Entitlement to service connection for a left knee disability, 
to include as secondary to service-connected pes cavus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

This case was remanded by the Board of Veterans' Appeals (Board) 
in May 2008 to the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida (RO) for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

This case was remanded to the RO in May 2008 for a nexus opinion 
in which the examiner was required to state the reasons/rationale 
for each opinion provided and to include a discussion of the 
effect and significance of the Veteran's inservice experiences, 
his various motor vehicle accidents, and his post service 
occupational experiences.  

The Court have held that a bare conclusory opinion without an 
explanation of the basis for the opinion is not adequate to 
support the claim. See Miller v. West, 11 Vet. App. 345 (1998); 
Bloom v. West, 12 Vet. App. 185 (1999).While the March and August 
2010 opinions by the same VA physician do not find any causal 
connection between the Veteran's service-connected pes cavus and 
his current low back and bilateral knee disabilities, these 
opinions do not include an adequate discussion of the reasons for 
the opinion.  

The opinion refers to a June 1968 medical report by saying that 
the entry does not represent the onset of any present back or 
knee disorder without any further discussion to support this 
conclusion.  Although these opinions provide a general statement 
against the claims, they do not discuss any other specific 
evidence in the claims files.

The Courts have held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the terms 
of a remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  As indicated above, 
the Board finds that the RO did not adequately comply with the 
terms of the Board's May 2008 remand.  Id.  

Additionally, multiple VA Forms 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, were received by VA in August 2010; however, these 
relevant records have not yet been requested.

The Veteran noted in a September 2010 statement that he had 
received treatment for his knees in approximately 1982 from a VA 
physician known as "Dr. T" and that the Veteran had previously 
submitted a letter about his low back and knees, dated in 1989, 
from a Dr. Kaufman of the Sarasota Orthopedic Center in Sarasota, 
Florida.  However, these records are not on file.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for a low back and/or knee 
disability since March 2010 since the most 
recent treatment reports on file.  After 
securing the necessary authorization, the 
AMC/RO must attempt to obtain copies of any 
pertinent treatment records identified by 
the Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified by 
the Veteran, it must inform the Veteran of 
this and provide him an opportunity to 
submit copies of the outstanding medical 
records.  

2.  The Veteran will be requested to 
provide any treatment reports from Dr. T 
and Dr. Kaufman in his possession, which 
will be associated with the claims files.

3.  The AMC/RO will request relevant 
treatment records from the health care 
providers noted in the recently received 
VA Forms 21-4242, which will be associated 
with the claims files.

4.  After the above has been completed, 
the AMC/RO must arrange for the review of 
the Veteran's claims files by the VA 
examiner who evaluated him in March and 
August 2010 to obtain clarification on the 
etiology of the Veteran's low back and 
bilateral knee disabilities.  If this 
health care provider is not available, the 
review will be conducted by another 
appropriate health care provider.  The 
claims folder should be made available and 
reviewed by the health care provider.  The 
following considerations will govern the 
opinion:

a. The claims folder and a copy 
of this remand will be made 
available to the reviewer for 
review in conjunction with the 
opinion, and the reviewer must 
specifically acknowledge receipt 
and review of these materials in 
any report generated.  The 
reviewer must respond to the 
inquiry as to "whether the 
Veteran's current low back and 
bilateral knee disabilities were 
caused or aggravated by either 
his military service or his 
service-connected pes cavus," 
and provide a full statement of 
the basis for the conclusions 
reached:

b. Although the reviewer must 
review the entire claims folder, 
the reviewer's attention is 
drawn to the following:

(1)	The Veteran's service 
treatment records reveal 
low back strain in 
February 1968.  A June 
1968 medical report from 
Dr. Lasalle notes L3, 4, 
5 and S1 defects.  A 
Medical History 
Questionnaire in June 
1968 reports back and 
knee problems but a 
Medical History 
Questionnaire in August 
1968 reports no back or 
knee problem.  The 
Veteran complained on 
May 1968 separation 
evaluation of recurrent 
back pain after 
extensive exercise but 
did not have a trick or 
locked knee; his spine 
and lower extremities 
were noted to be normal 
on medical examination 
in May 1968.  It was 
noted in March 1970 that 
the Veteran had been in 
an automobile accident 
in January 1970 and was 
unable to work due to 
injury to his neck and 
low back.

(2)	A January 2000 
opinion from Dr. 
Lonstein in favor of the 
claims and an April 2008 
opinion from Dr. Sugar 
in favor of the claim 
for service connection 
for the knees.  

c. In all conclusions, the 
reviewer must identify and 
explain the medical basis or 
bases, with identification of 
the evidence of record.  If the 
reviewer is unable to make a 
determination without resorting 
to mere speculation, he/she 
should so state.  

d. If the reviewer responds to 
the above inquiry that he/she 
cannot so opine without resort 
to speculation, the AMC/RO will 
attempt to clarify whether there 
is evidence that must be 
obtained in order to render the 
opinion non-speculative and to 
obtain such evidence.  

e. If the reviewer concludes 
that additional examination is 
necessary to provide the above 
opinion, an examination will be 
conducted.  

f. If an examination is conducted, 
any necessary tests or studies must 
be performed, and all clinical 
findings will be reported in detail 
and correlated to a specific 
diagnosis.  All findings and 
conclusions should be set forth in a 
legible report.  A rationale must be 
offered for all conclusions.

Any necessary tests or studies must be 
conducted, and all clinical findings will 
be reported in detail.  The report 
prepared must be typed.

5.  Thereafter, the AMC/RO will review the 
claims files and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  See 38 
C.F.R. § 4.2 (If the findings on an 
examination report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).

6.  Thereafter, the AMC/RO will consider 
all of the evidence of record and re-
adjudicate the Veteran's claims for service 
connection for low back and bilateral knee 
disabilities, to include on a secondary 
basis.  If any of the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to 
comply with all due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

The RO and the Veteran are advised that the Board is obligated by 
law to ensure that the RO complies with its directives, as well 
as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


